Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloecher et al. (US 4,652,275).
 	With respect to claims 1, 3, 4, Bloecher ‘275 describes an abrasive product comprising: abrasive particles distributed in a soft and water-soluble matrix including cellulosic material to form agglomerates having dimension such as 150 um- 3000 um (0.15 to 3 mm) (col. 2, lines 1-5, 39-45, 55-57; col. 3, lines 15-21; col. 4, lines 11-15).  Unlike claimed invention, Bloecher doesn’t describe that the agglomerates have a mean In re Rose, 105 USPQ 237 (CCPA 1955).
 	With respect to claim 2, the abrasive particles would include those having a mean diameter between 1-100 um in order to make agglomerates of size 150 um to 3000um and with 10-1000 individual grains (col. 4, lines 11-17).
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloecher et al. (US 4,652,275) as applied to claim 1-4 above, and further in view of Bloecher (US 5,039,311).
With respect to claims 5-8, Bloecher ‘275 doesn’t describe that the agglomerates further comprises a non-adherent coating.  Bloecher ’311 describes agglomerates of abrasives wherein the agglomerates includes a coating comprising a binder 15 and abrasives 14 (fig. 1-3; col. 2, lines 59, 60; col. 3, lines 15-25). The binder 15 and/or abrasive 14 would provide claimed non-adherent coating since these abrasives 14 from the outer coating would prevent these granules 10 from sticking to each other.  Page 11 of the specification describes the outer coating provides non-adherent surface that substantially prevents the articles from sticking to each other.  Therefore, this outer coating taught by Bloecher ‘311 would provide claimed non-adherent coating.  It would have been obvious for one skill in the art before the effective filing date of the invention to further provide a coating comprising a binder and/or a second abrasive grains because Bloecher ’311 teaches that the binder 15, just like the binder 13, exhibits sufficient adhesion to prevent premature sloughing off of the abrasives 14 (col. 3, lines 15-25) and the abrasives 14 further increases the grinding performance over the base agglomerate by itself (col. 2, lines 12-15).  Furthermore, by prevent premature sloughing off of the second abrasives 14, one can expect it provides the same advantage for inside abrasives 12.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloecher et al. (US 4,652,275)  as applied to claims 1-4 above, and further in view of admitted prior art.
 	With respect to claims 5-8, Bloecher ‘275 doesn’t describe that the agglomerates comprise a non-adherent coating.  Such a coating is well-known and used in various technological industries from pharmaceutical to confectionary arts as described in .
Response to Arguments
 7.	Applicant’s response to the 112 rejections concerning the definition of “soft” has been considered and found persuasive.  According to applicant’s explaination, “soft” is defined as “capable of being transported by the augur, cut by the blade, and forced through the hole plate of a meat grinder” as described by paragraph 10 of the specification.  
 	Applicant’s response with respect to Gebhart’s binding matrix is not water-soluble has been considered and found persuasive.  The rejections under Gebhart has been withdrawn. 
 	With respect to applicant’s remark that Bloecher ‘275 doesn’t describe a water-soluble matrix.  Page 10 of the applicant’s specification describes the matrix as water soluble or dispersible and they include cellulose.  Bloecher describes the matrix “liquid-absorbent” or “highly water absorbent” (col. 2, lines 55-57) and they are the same materials as that of the claimed invention, which is cellulosic material (col. 3, lines 20-
 	With respect to applicant’s remark concerning Bloecher ‘311 matrix, it is irrelevant to the rejection described above since the reference Bloecher ’311 is not used to reject the claim water soluble matrix.  It is used for provide the claimed “hard coating”, which is not claimed as a water soluble material.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



1/20/2022